OPINION OF THE COURT — bv the
Hon. JOHN BLACK.
The court are unanimously of opinion that where slaves are mortgaged for the payment of a debt, the mortgagor, or other person having the slaves in possession, is liable for' hire, after the forfeiture of the condition of the mortgage by non payment of the money on the day due; that the offspring of such slaves, born after such forfeiture are not subject to lien under the mortgage.
That, in this case, the mortgagee having released the other slaves in the mortgage mentioned, for a much less sum than their real value, and being more than sufficient to have fully satisfied- the debt, and having retained only $700, is evidence of combination between mortgagor, and mortgagee to prejudice the rights of an innocent purchaser of one of these slaves mortgaged; and would be so great a hardship on this innocent purchaser for valuable consideration, that the court will not enforce the mortgage lien.
All the judges concurred.